Citation Nr: 0434061	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to service-connected cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The appellant served on active duty from September 1969 
through February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the March 2004 VCAA letter, the RO stated the regulatory 
criteria for a grant of direct service-connection, but failed 
to specify the evidence needed to substantiate the claim of 
secondary service-connection, as stated in 38 C.F.R. 
§ 3.310(a) (2004).  Additionally, despite the appellant 
notifying the RO of his new address in July 2003, the March 
2004 VCAA letter is addressed to the appellant's old 
residence.  Therefore, the Board cannot be certain that the 
appellant received the necessary notification as required by 
the VCAA.

In short, because it is the view of the United States Court 
of Appeals for Veterans Claims that VA has not completely 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b)).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) must be fully complied with 
and satisfied, to include full 
compliance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
370 (2002).  Specifically, the RO must 
send to the appellant a letter at the 
current address, as provided by him in 
his July 2003 waiver, containing the 
criteria pertaining to secondary 
service connection.

2.  If additional evidence is submitted 
in response to the above or while this 
case is in remand status, the RO should 
readjudicate the claim.  If the issue 
on appeal remains denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




